DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5-9, 11, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 11 recites “the expansion card is compliant with the Open Compute Project 3.0 network interface controller form factor specification”, Claims 5 and 14 recite “the expansion card is a pull tab type form factor”, Claims 7 and 16 recite “the expansion card is an internal lock form factor”, and Claims 9 and 18 recite “the expansion card is one of a dual QSFP, Quad SFP, or a Quad RJ45 type”. However, these limitations are directed towards the expansion card product itself and does not effect the structure of the tool as claimed in claims 1-2, 5, 7, and 9 or the method as claimed in claims 10-11, 14, 16, and 18, therefore it is not sufficiently clear from the claim language if these claims are attempting to simultaneously claim the tool as claimed in claims 1-2, 5, 7, and 9 and the expansion card product and/or simultaneously claim the method as claimed in claims 10-11, 14, 16, and 18 and the expansion card product, thereby rendering the claims indefinite. For the purpose of examination, the examiner interprets claims 2, 5, 7, 9, 11, 14, 16, and 18 to recite that the tool is capable of inserting the expansion cards according to the claim limitations recited.
Claim 8 recites the limitation “the two contact areas are on two extended arms on opposite sides of the head”. However, these limitations are contradictory to “two contact areas in perpendicular relation to each other” as recited in claim 1 line 4-5, thereby rendering the claim indefinite. For the purpose of examination, the examiner interprets claim 8 to recite that one of the contact areas and an additional contact area can be provided on extended arms on opposite sides of the head. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-8, 10, 12-13, and 16-17 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2006/0185159 to Correll.
As per claims 1, 3-4, 7-8, 10, 12-13, and 16-17, Correll discloses a tool (electronic package insertion tool 100, Fig 1-9) to assist in the insertion of an expansion card (electronic package 200, Fig 4-9) into an expansion card slot (connector 220, Fig 6-8), the expansion card having a front plate (top surface 204, Fig 4) opposite a distal edge connector (bottom edge 202, Fig 4-6), and a method of inserting the expansion card into the slot of a computer system, comprising:
 [1] the tool comprising: a handle (tool body 102 including pressing areas 106 and top edge 110, Fig 1-9); and a head (engagement portion 104, Fig 1-9) coupled to the handle, the head having two contact areas (alignment slots 160 of guide elements 132 and stop surface 124 of flat planar engagement portion 104, Fig 1-9) in perpendicular relation to each other to contact two areas of the front plate (see top surface 205 in Fig 4) of the expansion card (electronic package 200, Fig 4-9) (Para 0034-0035).
[10] the method comprising: inserting the expansion card in the slot (see Fig 6-7); mating the two contact areas of the head of the tool to the corresponding areas of the front plate of the expansion card (see Fig 4-5); and gripping the handle coupled to the head of the tool to apply force sufficient to push the expansion card fully into the slot (see Fig 6-9; Para 0034-0035).
[3 and 12] wherein the handle includes one or more contours (see pressing areas 106 including flat and smooth surfaces 130, rounded side edges 128, and bottom surfaces 127 in Fig 1 and 9, Para 0024 and 035; and/or top edge 110 acting together with opening 122 providing an alternate gripping location for a user, Para 0022) for gripping by a user.
[4 and 13] wherein the handle and the head are fabricated from plastic material (Para 0021).
[7 and 16] wherein the expansion card is an internal lock form factor (see locking latches 222 in Fig 6 that internally lock the electronic package 200).
[8 and 17] one of the contact areas (the alignment slot 160 of one of the guide elements 132 in Fig 1-9) and an additional contact area (the alignment slot 160 of the other of the guide elements 132 in Fig 1-9) can be provided on extended arms on opposite sides of the head (see Fig 1-2 and 4-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2006/0185159 to Correll in view of US 2021/0011529 to Escamilla.
As per claims 2 and 11, Correll discloses that the tool can be used for installing DDRII type and other types of electronic packages (Para 0020 and 0031), but Correll does not explicitly disclose that the expansion card is compliant with Open Compute Project 3.0 network interface controller form factor specification.
However, it would have been an obvious matter of design choice for one of ordinary skill in the art to use the tool as claimed in claims 1-2 or modify the method of claims 10-11 to install an expansion card compliant with Open Compute Project 3.0 network interface controller form factor specification since this would not change the structure of the tool as claimed in claims 1-2 and/or significantly modify the method as claimed in claims 10-11, and since expansion card compliant with the Open Compute Project 3.0 network interface controller form factor specification are well-known in the art as disclosed in secondary reference, Escamilla (Abstract; Para 0027).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Correll with the aforementioned teachings of Escamilla as to use the tool as claimed in claims 1-2 and modify the method of claims 10-11 to install an expansion card compliant with Open Compute Project 3.0 network interface controller form factor specification since this would not change the structure of the tool as claimed in claims 1-2 and/or significantly modify the method as claimed in claims 10-11, and since this would allow for the installation of other types of packages (Correll: Para 0020 and 0031) including expansion card compliant with Open Compute Project 3.0 network interface controller form factor specification which are well-known in the art as disclosed in Escamilla (Escamilla: Para 0027), thereby increasing the versatility of the tool.

Claims 5-6 and 14-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2006/0185159 to Correll in view of US 10,080,300 to Olesiewicz.
As per claims 5 and 14, Correll discloses that the tool can be used for installing DDRII type and other types of electronic packages (Para 0020 and 0031), but Correll does not explicitly disclose that the expansion card is a pull tab type form factor.
However, it would have been an obvious matter of design choice for one of ordinary skill in the art to use the tool as claimed in claims 1 and 5 or modify the method of claims 10 and 14 to install a pull tab type form factor expansion card since this would not change the structure of the tool as claimed in claims 1 and 5 and/or significantly modify the method as claimed in claims 10 and 14, and since pull tab type form factor expansion cards are well-known in the art as disclosed in secondary reference, Olesiewicz (see button 206 in Fig 2 that is used as a pull tab; Col 10 line 65-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Correll with the aforementioned teachings of Olesiewicz as to use the tool as claimed in claims 1 and 5 and modify the method of claims 10 and 14 to install a pull tab type form factor expansion card since this would not change the structure of the tool as claimed in claims 1 and 5 and/or significantly modify the method as claimed in claims 10 and 14, and since this would allow for the installation of other types of packages (Correll: Para 0020 and 0031) including pull tab type form factor expansion cards which are well-known in the art as disclosed in Olesiewicz that allow the pull tab to be used by a user to extract the inserted expansion card (Olesiewicz: Col 10 line 65-67).

As per claims 6 and 15, Correll discloses:
[6 and 15] wherein one of the contact areas (alignment slots 160, Fig 3-4) is on an extended arm (guide elements 132, Fig 3-4) and wherein the other contact area (stop surface 124, Fig 1) is on a lateral rib (flat planar engagement portion 104, Fig 1-2) on the head.

Claims 9 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2006/0185159 to Correll in view of US 9,877,407 to Sim.
As per claims 9 and 18, Correll discloses that the tool can be used for installing DDRII type and other types of electronic packages (Para 0020 and 0031), but Correll does not explicitly disclose that the expansion card is one of a dual QSFP, Quad SFP, or a Quad RJ45 type.
However, it would have been an obvious matter of design choice for one of ordinary skill in the art to use the tool as claimed in claims 1 and 9 or modify the method of claims 10 and 18 to install an expansion card with one of a dual QSFP, Quad SFP, or a Quad RJ45 type ports since this would not change the structure of the tool as claimed in claims 1 and 9 and/or significantly modify the method as claimed in claims 10 and 18, and since these types of ports on expansion cards are well-known in the art as disclosed in secondary reference, Sim (see communication ports 104 in Fig 1 that can be Quad SFP type, i.e. QSFP; Col 4 line 27-43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Correll with the aforementioned teachings of Sim as to use the tool as claimed in claims 1 and 9 and modify the method of claims 10 and 18 to install one of a dual QSFP, Quad SFP, or a Quad RJ45 type expansion card since this would not change the structure of the tool as claimed in claims 1 and 9 and/or significantly modify the method as claimed in claims 10 and 18, and since this would allow for the installation of other types of packages (Correll: Para 0020 and 0031) including dual QSFP, Quad SFP, or a Quad RJ45 type expansion cards which are well-known in the art as disclosed in Sim (Sim: Col 4 line 27-43), thereby increasing the versatility of the tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0364894 discuses a tool for installing small form pluggable elements into a device.
US 2007/0032114 discloses an insertion tool for inserting circuit board cards into a socket.
US 2009/0193641 discloses an insertion and extraction tool for inserting electronic component cards.
US 2015/0359148 discloses a tool for handling an electronic component card.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729